EXHIBIT 10.7


Amendment No. 1 to Project Investment Agreement
This Amendment No. 1 to Project Investment Agreement (this “Amendment”), dated
as of March 23, 2016, is entered into by and between TerraForm Global, Inc., a
Delaware corporation (“GLBL”), and SunEdison, Inc., a Delaware corporation
(“SunEdison”).
WHEREAS, GLBL and SunEdison are parties to that certain Project Investment
Agreement dated as of August 5, 2015 (the “Agreement”); and
WHEREAS, due to delays in the construction of the projects identified in
Schedule I to the Agreement, GLBL and SunEdison desire to amend the Agreement to
extend the deadline for the transfer of such projects as set forth below.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Capitalized Terms. Capitalized terms used and not defined herein shall have
the meaning set forth in the Agreement.
2.    Amendment to Project Investment Agreement. Section 1 of the Agreement is
hereby deleted in its entirety and replaced with the following:
“1.    Contribution of Projects.
(a) SunEdison hereby agrees to contribute, or cause to be contributed, to GLBL
or its designated subsidiaries each of the renewable energy projects identified
in Schedule I hereto (each, a “Project”) by not later than July 31, 2016. In the
event that SunEdison fails to contribute any such Projects by July 31, 2016 for
any reason, including without limitation, failure of any such Project or
Projects to achieve COD, or failure to receive all governmental, regulatory,
third party and other consents and approvals required for the transfer of one or
more Projects, SunEdison shall contribute one or more substitute projects by not
later than July 31, 2016 that in the aggregate are projected to have Project
CAFD (as defined in the management services agreement entered into by GLBL and
SunEdison concurrently with the initial public offering of GLBL or as otherwise
agreed by SunEdison and GLBL (“Project CAFD”)), as determined by GLBL in its
reasonable discretion, in each case greater than or equal to the projected
Project CAFD of the Project that such substitute project or projects are
replacing (each such substitute project, a “Substitute Project”). Each
Substitute Project may serve as a substitute for one or more Projects, provided
that such Substitute Project has projected Project CAFD greater than or equal to
the projected Project CAFD of the Projects that such substitute project is
replacing.
(b) Prior to contributing each Project or Substitute Project to GLBL or its
designated subsidiary, SunEdison shall (A) cause such Project to have achieved
COD or (B) ensure that such Project has committed construction financing on
terms reasonably acceptable to GLBL and/or cash on its balance sheet in an
amount sufficient to achieve COD, and that it is reasonably expected to achieve
COD by July 31, 2016.”
3.    Effectiveness.
(a)    On and after the date hereof, each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Agreement shall mean and be a reference to the Agreement as amended hereby.
(b)    Except as specifically amended by this Amendment, the Agreement shall
remain in full force and effect, without change, and is hereby ratified and
confirmed in all respects.
(c)    The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any party pursuant to the
Agreement.
4.    Miscellaneous.
(a)    Incorporation by Reference. Section 4 (Amendment; Waiver), Section 6
(Assignment), Section 7 (Successors; No Third Party Beneficiaries); Section 8
(Consent to Jurisdiction and Service of Process); Section 9 (Mutual Waiver of
Jury Trial), Section 11 (Invalidity of Provisions); and Section 13 (Further
Assurances) of the Agreement are hereby incorporated by reference into, and
deemed to be made a part of, this Amendment, mutatis mutandis, as though fully
set forth herein.
(b)    Governing Law. The internal law of the State of New York will govern and
be used to construe this Agreement without giving effect to applicable
principles of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required thereby.
(c)    Counterparts. This Amendment may be signed in counterparts and each of
such counterparts will constitute an original document and such counterparts,
taken together, will constitute one and the same instrument.
* * * * * *

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SUNEDISON, INC.


By:     /s/ Martin Truong                
Name: Martin Truong
Title: Senior Vice President, General Counsel & Secretary


TERRAFORM GLOBAL, INC.


By:     /s/ Brian Wuebbels                
Name: Brian Wuebbels
Title: President and Chief Executive Officer




 
 
 


